UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7946


LONNIE BOYD,

                Plaintiff - Appellant,

          v.

CHESAPEAKE CORRECTIONAL CENTER, Medical Department; MS. BONNEY,
Nurse; MS. TOPIN, Nurse,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:09-cv-00328-JBF-FBS)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lonnie Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lonnie    Boyd   appeals       the    district     court’s    order

dismissing    without   prejudice    his       42   U.S.C.   § 1983    (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.     Boyd v. Chesapeake Corr. Ctr., No. 2:09-cv-

00328-JBF-FBS (E.D. Va. Sept. 2, 2009).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                     2